Judgment, Supreme Court, New York County (Mary McGowan Davis, J., at speedy trial motion; Frederic Berman, J., at plea and sentence), rendered July 12, 1993, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly denied. Although labeled as a motion to dismiss the indictment on the ground of, inter alia, constitutional violations of defendant’s right to a speedy trial, the motion failed to address the constitutional issues (see, People v Lomax, 50 NY2d 351). Defendant failed to preserve his present claims, and failed to develop a factual record sufficient to establish the merits of such claims (People v Charleston, 54 NY2d 622). In any event, were this Court to review the constitutional issue on the present record, we would find it to be without merit (People v Taranovich, 37 NY2d 442). Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.